As filed with the Securities and Exchange Commission on August 12 , 2010 Registration No. 333-163635 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 to FORM S-1 SEC File # 333-163635 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wonder International Education & Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 26-2773442 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 (Address of Principal Executive Offices) (Zip Code) 480-966-2020 (Registrant’s telephone number, including area code) Christopher Dieterich Dieterich & Mazarei, LP 11835 West Olympic Blvd., Suite 1235E Los Angeles, California 90064 (Name and Address of Agent for Service) Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement, as shall be determined by the selling stockholders identified herein. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE (2) Common Stock Par Value $0.001 (1) Based on the last sale price. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 of the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. SUBJECT TO COMPLETION, Dated August 12 , 2010 PRELIMINARY PROSPECTUS WONDER INTERNATIONAL EDUCATION & INVESTMENT GROUP CORPORATION 899,875 SHARES COMMON STOCK The selling shareholder named in this prospectus is offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The purchase of the securities offered through this prospectus involves a high degree of risk. See Section Entitled “Risk Factors” on pages3 through 13. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholder will be distributing 899,875 of its shares to its shareholders of record and will not sell any of its shares in the open market. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus is:August 12, 2010 TABLE OF CONTENTS Title Page Summary 1 Summary Financial Information 2 Risk Factors 3 Forward-Looking Statements 16 Use of Proceeds 16 Determination of Offering Price 16 Dilution 17 Selling Security Holders 17 Plan of Distribution 18 Description of Securities 19 Interest of Named Experts and Counsel 20 Description of Business 21 Legal Proceedings 37 Market for Common Equity and Related Stockholder Matters 37 Management Discussion and Analysis and Results of Operations 39 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Directors, Executive Officers, Promoters and Control Persons 45 Executive Compensation 47 Security Ownership of Certain Beneficial Owners and Management 47 Certain Relationships and Related Transactions 48 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 49 Index to Financial Statements F-1 SUMMARY Prospectus Summary This summary highlights information contained elsewhere in this prospectus. Because it is a summary, it may not contain all of the information that is important to you. Accordingly, you are urged to carefully review this prospectus in its entirety, including the risks of investing in our securities discussed under the caption “Risk Factors” and the financial statements before making an investment decision. Except as otherwise specifically noted, all references in this prospectus to the “Company,” “we,” “us” and “our” refer to Wonder International Education & Investment Group Corporation, an Arizona corporation. Summary Information about Wonder International Education & Investment Group Corporation We were incorporated in the State of Arizona on April 17, 2008. Wonder International Education & Investment Group Corporation (the “Company or “Wonder”) is a holding company.Wonder owns 100% of the issued and outstanding equity interests of Anhui Wonder Education and Management Company, Ltd, in China, which, in turn, wholly owns seven separate vocational training schools in seven provinces in China.Wonder schools are now famous non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education. Our business office is located at 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258. Our fiscal year end is December 31. As of November 1, 2009, we had raised $ 0 through the sale of common stock. As indicated in our audited financial statements, at December31, 2009 there was $925,011of unrestrictedcash on hand and in the corporate bank accounts, and outstanding liabilities of $16,588,529 for expenses related to the operations of our wholly owned subsidiaries.In the fiscal year ended December 31, 2009, we had a gross profit of $5,946,523 and a net income of $2,597,003. This summary provides an overview of selected information contained in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. The Offering: Securities Being Offered:Up to 899,875shares of common stock. Offering Price The selling shareholder will be distributing 899,875 of its shares to its shareholders of record and will not sell any of its shares in the open market. Terms of the OfferingThe selling shareholder will distribute all 899,875 shares to its shareholders through a dividend.These shares will be issued on a pro-rata basis to all of those shareholders.Those shareholders will then be able to determine when and how they will sell the common stock offered in this prospectus. Termination of the OfferingThe offering will conclude when all 899,875 shares of common stock have been sold, the shares no longer need to be registered to be sold or we decide to terminate the registration of the shares. 1 Securities Issued and to be Issued: A total of 20,000,000 shares of our common stockwill beissued as soon asthis registration is declared effective. All of the common stock to be sold under this prospectus will be sold by existing shareholders Use of ProceedsWe will not receive any proceeds from the sale of the common stock by the selling shareholders. Risk Factors For a discussion of some of the risks you should consider before purchasing shares of our common stock, you are urged to carefully review and consider the section entitled “Risk Factors” beginning on page 7 of this prospectus. SUMMARY FINANCIAL INFORMATION Balance Sheet December 31, 2009 December 31, 2008 (Audited) (Audited) Unrestricted cash $ $ Total Assets Liabilities Total Stockholders’ Equity Statement of Operations Year Ended December 31, 2009 Year Ended
